Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 19, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as an administrative coordinator for a university without good cause. The record establishes that, at her performance evaluation in July 2005, claimant was warned about her excessive absenteeism and tardiness. Claimant’s tardiness and absenteeism did not improve and, as a result, in January 2006 she was notified that her employment would be terminated effective June 30, 2006. After claimant asked the employer to reconsider, the employer agreed to retain her but indicated that a final warning would be put into claimant’s record and any further tardiness would result in immediate dismissal. Claimant thereafter resigned, believing that she would eventually be fired. Inasmuch as a resignation in anticipation of discharge does not constitute good cause for leaving one’s employment, the Board’s decision that claimant left her employment under disqualifying circumstances will not be disturbed (see Matter of Ford [Commissioner of Labor], 2 AD3d 1132, 1133 [2003]; Matter of Santiago [Commissioner of Labor], 308 AD2d 674, 674 [2003]). Claimant’s testimony that she was fired presented a credibility issue for the Board to resolve (see Matter of Bradley [Hudacs], 190 AD2d 949, 949-950 [1993]).
*1119Cardona, P.J., Peters, Carpinello, Kane and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.